Citation Nr: 0843185	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
major depressive disorder, claimed as major depressive 
disorder, anxiety disorder, panic disorder, and assigned a 30 
percent evaluation, effective March 7, 2003.  

In June 2005, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304 (c) 
(2008).

In September 2007, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to October 29, 2007, the competent and probative 
medical evidence of record demonstrates that the veteran's 
major depressive disorder is characterized by depressed mood, 
irritability, anger, insomnia, agitation, and paranoia.  

3.  From October 29, 2007, the veteran's major depressive 
disorder is manifested by impaired judgment, impaired 
abstract thinking, and disturbances in motivation and mood.  


CONCLUSIONS OF LAW

1.  Prior to October 29, 2007, the criteria for an initial 
rating in excess of 30 percent for major depressive disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code 9434 (2008).

2.  From October 29, 2007, the criteria for a 50 percent 
rating for major depressive disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

During the June 2007 hearing, the veteran reported symptoms 
of sleep impairment, panic attacks, being on edge, increased 
heartbeat, isolative behavior, memory loss, and difficulty 
with work and social relationships.  He contends that his 
service-connected major depressive disorder is worse than the 
current evaluation contemplates.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the veteran has been 
assigned a 30 percent evaluation for his service-connected 
major depressive disorder pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2008).  Under the current schedular 
criteria, Diagnostic Code 9434, is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  38 C.F.R. § 4.130 (2008).  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  38 
C.F.R. § 4.130.  

A 50 percent disability evaluation is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

In order to be entitled to the 70 percent disability 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242-244 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  

Major Depressive Disorder Rating Prior to October 29, 2007

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
veteran's service-connected major depressive disorder prior 
to October 29, 2007.  

First, the evidence of record does not demonstrate any 
evidence of speech or thought disorders.  To the contrary, 
the veteran's thought processes were appropriate, and his 
speech was described as being within normal limits during the 
September 2003 VA examination.  Similarly, a July 2004 VA 
outpatient treatment report states that the veteran's thought 
processes were essentially intact, and there was no looseness 
of associations.  See also May 2007 medical report.  Second, 
the competent evidence also fails to show panic attacks 
occurring more than once a week.  Although the veteran 
reported experiencing panic attacks two to three times per 
week during the June 2007 hearing, the objective evidence 
does not support his assertions.  Panic attacks were absent 
on VA examination in September 2003, and VA outpatient 
treatment records are negative for any complaints of panic 
attacks.  Third, such medical reports do not indicate any 
difficulty understanding complex commands.  

Fourth, the evidence of record is also void of memory 
impairment.  The veteran complained of memory loss during the 
June 2007 hearing, but again, the objective evidence is to 
the contrary.  The September 2003 VA examination report 
states that the veteran's memory is within normal limits.  
Although the veteran's insight was reported as being 
impaired, as reflected in a July 2004 VA outpatient treatment 
report and his judgment was deemed "questionable," the 
physician reported the veteran's "recent/remote memory" as 
being grossly intact.  In May 2007, his memory remained 
unimpaired.

Fifth, the Board acknowledges disturbances in motivation and 
mood.  Indeed, during the September 2003 VA examination, the 
veteran's mood was depressed and his affect was abnormal.  
However, the September 2003 VA examiner opined that his mood 
and affect does not affect his ability to function 
independently and effectively.  Similarly, in July 2004, VA 
outpatient treatment records describe the veteran's affect as 
anxious with a despondent mood, but sustained increased 
impairment is not demonstrated.  In May 2007, his mood was 
depressed, but his alertness and activity were within normal 
limits.  Accordingly, such findings fail to demonstrate that 
such disturbances in motivation and mood has affected the 
veteran's ability to function independently, appropriately, 
and effectively to such an extent as to warrant the next-
higher 50 percent rating under Diagnostic Code 9434.

Sixth, the Board notes that there is some evidence of 
difficulty in establishing and maintaining effective work and 
social relationships, but, even by the veteran's own 
admission, these difficulties are not nearly as severe as 
suggested.  During the September 2003 VA examination, the 
veteran reported working for the United States Post Office 
for five years, and treatment records reveal that the veteran 
lives with his wife.  In May 2007 he remained employed at the 
post office.  Furthermore, he has the ability to establish 
and maintain effective relationships as is demonstrated by 
his relationship with his wife, his employment with the post 
office, and his admission of getting along "ok" with his 
supervisor.  The Board acknowledges the veteran's assertion 
that his relationship with his coworkers is poor, but the 
evidence does not show that the veteran manifests symptoms 
that equal or more nearly approximate the criteria for a 50 
percent evaluation under Diagnostic Code 9434.

Seventh, the Board also recognizes the veteran's GAF score 
prior to October 29, 2007.  During the September 2003 VA 
examination, the veteran was assessed with a GAF score of 55.  
Such GAF score is indicative of moderate symptoms, but when 
considering the evidence as a whole, does not justify 
assignment of the next-higher 50 percent rating.  In May 
2007, the GAF score was 58.  An evaluation is based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).

Finally, the Board is aware that the symptoms listed under 
the 50 percent evaluation are essentially examples of the 
type and degree of symptoms for that evaluation, and that the 
veteran need not demonstrate those exact symptoms to warrant 
a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Nevertheless, the Board finds that the 
record does not show the veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 50 
percent evaluation.  It is noted that the veteran reported 
experiencing suicidal and homicidal ideation during the 
September 2003 VA examination and reported in July 2004 to 
have "fleeting" suicidal ideation with no plan or intent.  
However, the Board notes that this appears to have been only 
an isolated manifestation of such symptomatology, as the 
medical records are otherwise negative for any evidence of 
suicidal or homicidal ideation, and the veteran denied active 
homicidal and suicidal ideation, plans, or intent.  See also, 
May 2007 medical report.

After careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds no basis to 
assign an evaluation higher than the 30 percent rating 
currently assigned during this appeal period.  

Major Depressive Disorder Rating As of October 29, 2007

Upon careful review of the record, the Board finds that the 
record supports an evaluation of 50 percent, and no higher, 
for the veteran's service-connected major depressive disorder 
as of October 29, 2007.  

The record shows that at the veteran's most recent VA 
examination on October 29, 2007, the veteran reported 
experiencing symptoms of depression, low energy, lack of 
interest, decreased energy, sleep impairment, hopelessness, 
mood swings, irritability, agitation, and transient suicidal 
ideations without plans.  He informed the examiner that his 
coworkers have expressed a desire to not work with him, and 
he believes his wife is planning to divorce him.  Mental 
status examination of the veteran revealed a depressed mood 
and sad affect.  His thought process and association was 
described as being perserverative, and he was noted as having 
ideas of reference as well as paranoid ideations towards 
coworkers in terms of his repeated questioning of their 
motives.  Cognitive examination results were impacted by his 
depression, and the examiner diagnosed the veteran with 
severe major depressive disorder.  He was assigned a GAF 
score of 51.  

The competent evidence, as detailed in pertinent part above, 
is found to support a 50 percent evaluation for the veteran's 
major depressive disorder.  Indeed, such evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to his symptoms of poor 
sleep, impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood.  Such disturbances have 
been manifest through anhedonia, withdrawal, concentration 
deficit, irritability, depression, and lack of energy.  The 
veteran reportedly has missed 30 days from work because of 
his depression.  When resolving doubt in the veteran's favor, 
the record, as a whole, demonstrates more nearly 
approximating symptomatology consistent with a 50 percent 
rating as of October 29, 2007.  Thus, the Board finds that 
the veteran's depression warrants a 50 percent rating.  

A 70 percent rating is not warranted, however, because there 
is no evidence of obsessional rituals which interfere with 
routine activities.  Moreover, there is no showing of 
deficiencies with respect to speech or communication.  The 
evidence also fails to show near-continuous panic or 
depression affecting the ability to function independently.  
There is also no showing of spatial disorientation.  Rather, 
the veteran was fully oriented to time, place, and person 
during the October 2007 VA examination.  The Board 
acknowledges the report of transient suicidal ideation 
without plans, as well as his poorly groomed appearance at 
the VA examination, but finds that the symptoms, while 
serious, do not appear to be a major component of the 
veteran's disability picture and thus does not support a 
higher rating.  

Likewise, a 100 percent rating is not warranted for the 
veteran's major depressive disorder because there is no 
evidence that the veteran has total occupational or social 
impairment due to persistent impairment in thought processes 
or communication, grossly inappropriate behavior, persistent 
danger of hurting others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, his own 
occupation, or his own name.  

In summary, the evidence supports a finding that the 
veteran's service-connected major depressive disorder 
warrants a 50 percent rating, but no higher, from October 29, 
2007.  All reasonable doubt has been resolved in the 
veteran's favor.  See Gilbert, supra, 1 Vet. App. at 55.

Extraschedular Consideration

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's major depressive 
disorder.  The evidence does not establish that his service-
connected psychiatric disability causes marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  Moreover, it does not establish that 
the veteran's service-connected major depressive disorder 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the veteran's claim does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

This claim arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the veteran was provided a VCAA letter in April 
2003 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from 
October 1998 to June 2007, and private treatment records 
dated July 1999 to May 2007.  The veteran was also provided 
VA examinations.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder, prior to October 29, 2007, is 
denied.

Entitlement to a 50 percent evaluation for major depressive 
disorder, from October 29, 2007, is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


